UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8205


OTIS FAUST,

                  Plaintiff - Appellant,

             v.

WARDEN TAYLOR; DIRECTOR OZMINT; ASSOCIATE WARDEN BURTON;
MAJOR FELDER; LIEUTENANT MCNEIL; MARY MONTOUTH, Inmate
Grievance Coordinator,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:07-cv-00058-RBH-MCIV)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis Faust, Appellant Pro Se.    Christy L. Scott, SCOTT & PAYNE
LAW FIRM, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Otis Faust seeks to appeal the district court’s order

denying      without      prejudice        defendants’         motion     for     summary

judgment and recommitting the action to the magistrate judge for

further proceedings.             This court may exercise jurisdiction only

over     final    orders,        28     U.S.C.    § 1291   (2006),        and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).             The order Faust seeks to appeal is neither

a   final    order   nor    an     appealable      interlocutory         or    collateral

order.        Accordingly,         we    dismiss     the   appeal        for    lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court    and    argument       would   not    aid     the    decisional

process.

                                                                                DISMISSED




                                             2